Case: 20-20429      Document: 00515946435         Page: 1    Date Filed: 07/21/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 21, 2021
                                  No. 20-20429                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Exequiel Henriquez-Gomez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-703-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jose Exequiel Henriquez-Gomez challenges his 48-month sentence of
   imprisonment following his guilty plea conviction for being an alien, illegally
   or unlawfully in the United States, in possession of a firearm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20429     Document: 00515946435          Page: 2    Date Filed: 07/21/2021




                                   No. 20-20429


          Because Henriquez-Gomez “advocate[d] for a sentence shorter than
   the one ultimately imposed,” he preserved his challenge to the substantive
   reasonableness of the sentence.       Holguin-Hernandez v. United States,
   140 S. Ct. 762, 766-67 (2020).      Accordingly, we review for abuse of
   discretion. United States v. Johnson, 619 F.3d 469, 472 (5th Cir. 2010).
          The record does not show that the district court failed to account for
   a factor that should have received significant weight, gave significant weight
   to an irrelevant or improper factor, or committed a clear error of judgment in
   balancing the 18 U.S.C. § 3553(a) factors. See United States v. Smith,
   440 F.3d 704, 708 (5th Cir. 2006). The district court properly considered
   Henriquez-Gomez’s uncharged conduct under U.S.S.G. § 5K2.21 and as a
   basis for an upward variance. United States v. Newsom, 508 F.3d 731, 735 (5th
   Cir. 2007); United States v. Harris, 702 F.3d 226, 230-31 (5th Cir. 2012) (per
   curiam). Despite Henriquez-Gomez’s arguments otherwise, the court made
   no suggestion that it was considering any perceived benefit from Henriquez-
   Gomez’s decision to plead guilty to the firearms charge rather than to an
   illegal reentry offense.    The court considered the parties’ arguments,
   Henriquez-Gomez’s allocution, his criminal history, and the nature and
   circumstances of his offense. Under the totality of the circumstances, the
   sentence is not unreasonable. See United States v. Gerezano-Rosales, 692 F.3d
   393, 400 (5th Cir. 2012).
          The judgment of the district court is AFFIRMED.




                                         2